                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-9,
                                                                                                   8,
                                                                                                   4 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            1 Page
                                                                                                                              of 41 1Page
                                                                                                                                     ofof4 4 ID #:123



                                                                    ZOLKIN TALERICO LLP
                                                                  1 David B. Zolkin, State Bar No. 155410
                                                                    dzolkin@ztlegal.com
                                                                  2 Derrick Talerico, State Bar No. 223763                                     7/10/20
                                                                    dtalerico@ztlegal.com                                                           CP
                                                                  3 12121 Wilshire Blvd., Suite 1120
                                                                    Los Angeles, California 90025
                                                                  4 Telephone:     424 500-8552
                                                                  5
                                                                    Attorneys for Appellants Jona Rechnitz
                                                                  6 and Rachel Rechnitz

                                                                  7 SMILEY WANG-EKVALL, LLP                                                 CV20-6183 DOC
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  8 rmarticello@swelawfirm.com
                                                                    Michael L. Simon, State Bar No. 300822
                                                                  9 msimon@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                 10 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                 11 Facsimile:    714  445-1002
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Attorneys for Jadelle Jewelry and Diamonds,
                               Costa Mesa, California 92626




                                                                    LLC
                                                                 13

                                                                 14
                                                                                         UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                 15
                                                                                            FOR THE NINTH CIRCUIT COURT OF APPEALS
                                                                 16
                                                                      In re                                              BAP Case No. CC-20-1153
                                                                 17
                                                                                                                         USBC Case No. 2:20-bk-13530-BR
                                                                 18 JADELLE JEWELRY AND DIAMONDS,
                                                                    LLC,                                                 Chapter 7
                                                                 19
                                                                                          Debtor.                        DECLARATION OF ROBERT S.
                                                                 20                                                      MARTICELLO IN SUPPORT OF JOINT
                                                                                                                         EMERGENCY MOTION PURSUANT TO
                                                                 21                                                      FEDERAL RULE OF BANKRUPTCY
                                                                                                                         PROCEDURE 8007 FOR A STAY
                                                                 22                                                      PENDING APPEAL
                                                                 23

                                                                 24

                                                                 25 I, Robert S. Marticello, declare as follows:

                                                                 26               1.   I am a partner with Smiley Wang-Ekvall, LLP (the "Firm"), bankruptcy counsel for

                                                                 27 Jadelle Jewelry and Diamonds, LLC ("Jadelle"), in the above-captioned case. I know each of the

                                                                 28

                                                                      2822207.1                                                                          DECLARATION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-9,
                                                                                                   8,
                                                                                                   4 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            2 Page
                                                                                                                              of 42 2Page
                                                                                                                                     ofof4 4 ID #:124




                                                                  1 following facts to be true of my own personal knowledge, except as otherwise stated and, if called

                                                                  2 as a witness, I could and would competently testify with respect thereto. I make this declaration in

                                                                  3 support of the Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure 8007 for a

                                                                  4 Stay Pending Appeal (the "Motion"). All capitalized terms not expressly defined herein shall have

                                                                  5 the meanings ascribed to them in the Motion.

                                                                  6               2.   On June 16, 2020, the Court entered the Order for Relief and Order to File

                                                                  7 Schedules, Statements and List(s) [Docket No. 55].

                                                                  8               3.   Attached to the concurrently-filed Appendix of Exhibits as Exhibit "11" is a true

                                                                  9 and correct copy of the Transcript of June 9, 2020: Status Conference re Involuntary Petition;

                                                                 10 Hearing Re: Motion of Putative Debtor's Motion to Dismiss Involuntary Petition and Request for

                                                                 11 Attorney's Fees, Costs, and Damages; and Hearing Re: Creditors' Motion for Appointment of
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Interim Chapter 7 Trustee that I caused my firm to obtain from Ben Hyatt Certified Deposition
                               Costa Mesa, California 92626




                                                                 13 Reporters.

                                                                 14               4.   Attached to the concurrently-filed Appendix of Exhibits as Exhibit "14" is a true

                                                                 15 and correct copy of an email I received from Mr. Ronald Richards on June 11, 2020, and the

                                                                 16 attachments to that email.

                                                                 17               5.   Attached to the concurrently-filed Appendix of Exhibits as Exhibit "21" is a true

                                                                 18 and correct copy of a letter I received from Mr. Sam Leslie, the chapter 7 trustee, on June 18,

                                                                 19 2020.

                                                                 20 ///

                                                                 21 ///

                                                                 22 ///

                                                                 23 ///

                                                                 24 ///

                                                                 25 ///

                                                                 26 ///

                                                                 27 ///

                                                                 28

                                                                      2822207.1                                          2                                   DECLARATION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-9,
                                                                                                   8,
                                                                                                   4 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            3 Page
                                                                                                                              of 43 3Page
                                                                                                                                     ofof4 4 ID #:125




                                                                  1               6.     In response to Mr. Leslie's requests, and with my firm's assistance, the Debtor has

                                                                  2 been producing corporate documents to Mr. Leslie's counsel on a rolling basis.

                                                                  3               I declare under penalty of perjury under the laws of the United States of America that the

                                                                  4 foregoing is true and correct.

                                                                  5

                                                                  6
                                                                      DATED: July 9, 2020
                                                                  7

                                                                  8                                                 By:          /s/ Robert S. Marticello
                                                                                                                          Robert S. Marticello
                                                                  9                                                       Attorneys for Debtor, Jadelle Jewelry and
                                                                 10                                                       Diamonds, LLC.

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822207.1                                             3                                  DECLARATION
                   Case:
                    Case:20-1153,
                          20-1153,Document:
           Case 2:20-cv-06183-DOC  Document:
                                    Document14-9,
                                             8,
                                             4 Filed:
                                                  Filed:
                                                Filed  07/09/2020
                                                         07/09/2020
                                                      07/10/20   Page Page
                                                                      4 Page
                                                                        of 44 4Page
                                                                               ofof4 4 ID #:126
-&4<443<)2814;<
11++4<-*<!2<5%<&-4%<                    
'27&6<3<7,23<
       8J@F<JI8F=J,6;FBJI8FJ@&8F.J;<,6EJB&J +..'5J!91JB8J   J (.J=(5BJ      


                               ##  #
       ### ! ##  ## # ## " #
   J&=IJA)$JB&BJJ/B=85)//IJ"/JB&J#=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

    85JEJ 
     5-4;BIJ ;;//DJ50J!:=JB&J)5E&J *=F)BJIJF@)5%JB&J;;/0BJ  J@I@B3J

                                           
   <24&#<4%4<+*<126'&1-43<&-<4%<3<2<2$&352< <7323<-<4%4<329&<:&++<<
   /,1+(3%<;<4%<11++6< <3;34,<

   &$-482<73<3 < 02,4<

 
                              ##  #
    # ### ! # #  ## # ## " #
  $,  ## " # #- ,,## 5  ##* #- '9#- # 5               5 # #$ ,# 5,##
  "+ 5 9# $5 ## ## 9# $'# ,
   J&>IJB)$JB&BJJ/B=85)//IJ"/JB&J!:=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

                                        
     7-?G;BIJ ;;//BJ5/J!:=JB&J)5E&J )=F)BJIJF@)5%JB&J;;/0BJ  J@I@E3J
    85JBJ
                      
   26'&1-43<&-<4%<3<:%/<2<2$&352< <7323<:&++<<329<;<4%<11++4<
    <3;34, <

   <"24%2<24(#<4%6<3/,</<4%<124((1-43<(.<4%<3<2<-/4<2$(342< <7323 < <
   %9<,(*<4%< 02$/&-$</7,-4<;<&234+33<&+<1/34$<121(</2<%9<&314%<&4<
   4/<<4%&2<124;</,,2'*<22&2< 02<*&92;<:&5%&-< <+-2<;3<4/<6%< 0++/:&-$<
   -/- <124&&1-43 <

       20+;-<<$;<3Q                          ,<<,3+&                  *0-<-<2%+<2%-&4Zº
       ,:</ &<0 <20+;-<<$;                   8&4<                      <:;2<424
         <7&+3%&2<+9                              <7&+3%&2<+9            ,03<-$+3<< 
       8&4<                                     ,03<-$+3<<
       ,03<-$+3<<


   ($-472<73<3 < 02,4<                  3 <,;--44<'2244
